EXHIBIT 10.1

 

[image_001.jpg] 



 

January 10, 2013

 

Armada Oil Inc.

10777 Westheimer Rd. Suite 1100

Houston, TX 77042

 

Attn: David Moss & Jim Cerna

 

  RE:

Amendment and Extension

Purchase and Option Agreement
Bear Creek Prospect & Overland Trail Prospect

Carbon County, Wyoming





 

Dear Mr. Moss and Mr. Cerna:

 

Whereas in a Letter Agreement dated February 7, 2012 and amended September 25,
2012, TR Energy, Inc. (TR), and Armada Oil, Inc. (Armada) did enter into a
Purchase and Option Agreement covering certain lands in Carbon County, Wyoming;
and whereas, both TR and Armada agree that certain terms of the original
agreement need to be amended;

 

Now, therefore, both TR and Armada agree to the following terms:

 

1. Armada acknowledges that it has executed the option to pay the $736,000 to TR
for the Unit acreage. The Unit acreage shall remain as described in the original
agreement. Armada shall pay the $736,000 to TR in three installments, as
follows:

 

(a) The first installment of $250,000 is due and payable on or before February
28, 2013

(b) The second installment of $243,000 is due and payable on or before April 30,
2013

(c) The third and final installment of $243,000 is due and payable on or before
May 1,

2013

 

All outstanding verified expenses will be paid in full upon merger close. All
other terms of the original and amended agreement remain in place.

 

Regards,

 

W.L. Sudderth

Vice President of TR Energy, Inc.

 

Accepted this l0th day of January, 2013.

 

ARMADA OIL INC.

 

James J Cerna Jr.

CEO

 

 



 